MERRIMAN S. SMITH, Judge.
On June 20, 1947, claimant John H. Breedlove was driving his privately owned one and one-half ton Chevrolet truck, loaded with coal, along secondary road No. 50-9, near Grafton, Taylor county, West Virginia. Upon crossing a wooden bridge (culvert type) the said bridge collapsed causing damages in the amount of $210.78 to the *135tires, tubes, spring and body of the truck.
The claimant had paid license fee for overload of six tons gross and at the time of the accident the gross weight of the cargo and truck was well within the limits allowed by law. There was no “load limit” sign posted at the bridge and no warning of any kind was given to the public as to the unsafe condition of the bridge. Michie’s Code of West Virginia, 1943, chapter 17, article 4, section 1474(15) provides :
“The commissioner shall inspect all bridges upon state roads. If any bridge is found to be unsafe, the commissioner shall promptly condemn, close and repair it.”
It seems from the record in this case that the statute above cited was disregarded in this instance, thereby making the state guilty of negligence. The failure of the state road commission to perform its statutory duty was the proximate cause of the damage to the said truck. No negligence of any kind was shown on the part of claimant.
The state road commission made proper investigation as to the merit of this claim and concurs in the claim and the claim is approved by the special assistant to the attorney general as one that should be paid.
From the record as filed before this court it appears that claimant, John H. Breedlove, carried a one hundred dollar deductible collision policy with the State Automobile Mutual Insurance Company of Columbus, Ohio, which took subrogation to the extent of its payment.
It is the opinion of the majority of this court that an award be made in the amount of two hundred ten dollars and seventy-three cents ($210.73) to be paid jointly to
John H. Breedlove and the State Automobile Mutual Insurance Company of Columbus, Ohio.